Luke, J.
This case is controlled by the decision of the Supreme Court in Central Ry. Co. v. James, 117 Ga. 832 (45 S. E. 223), and the decision of this court in Seaboard Air-Line Ry. v. McRae, 14 Ga. App. 94 (80 S. E. 211). The evidence did not authorize any recovery by the plaintiff, and the court erred in overruling the defendant’s motion for a new trial.

Judgment reversed.


Wade, C. J., and Jenkins, J., concur.

E. A. Neely, J. 0. Adams, Ed. Quillian, O. B. Faulkner, for plaintiff in error. W. B. Sloan, contra.